AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page I of!
                                                                                                                                                               2'1
                                                                                                                                                               J


                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                     v.                                                   (For Offenses Committed On or After November I, 1987)


                    Luis Daniel Flores-Salgado                                            Case Number: 3:19-mj-21278

                                                                                          Michael D Stein
                                                                                          Defendant's Attorney


REGISTRATION NO. 83925298
THE DEFENDANT:
 12:1 pleaded guilty to count(s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 0 was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                        Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                              1

 D The defendant has been found not guilty on count( s)                          ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                           dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                               \ f
                               ~TIME SERVED                                        0                                            days

 12:1 Assessment: $10 WAIVED         12:1 Fine: WAIVED
 12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                             charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Thursday, March 14, 2019
                                                                                        Date of Imposition of Sentence



                                                                                             ORABU ROBERTN. BLOCK
                                                                                           ITED STATES MAGISTRATE nJDGE
                                                        MAR E4 2019
                                          S     CLERK US o               -
                      s~un-tERN o1sr~fJftcr couRr
 Clerk 's Office Copy -                                                                                                                3:19-mj-21278
                        -·              OF CALIFORNIA
                                                         -                   _E§.eurv
